UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

GORSS MOTELS, INC,
Plainti]j‘, Civil No. 3:17cv403 (]BA)
v.

AT&T MOBILITY LLC and AT&T MOBILITY

NATIONAL ACCOUNTS LLC, Februal'y 14, 2019
Deji?ndants.

 

 

RULING DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

Gorss Motels, Inc., individually and as representative of a proposed class, brings suit against
AT&T Mobility and its affiliate AT&T Mobility National Accounts for violation of the Telephone
Consumer Protection Act of 1991, as amended by the ]unk FaX Prevention Act of 2005, for sending
an unsolicited fax advertisement Plaintiff moves for class certification pursuant to Fed. R. Civ. P.
23(a) and (b)(?)). (Pl.’s Mot. for Class Cert. [Doc. # 56].) Oral argument on Plaintiffs motion Was
held on December 5, 2018. For the reasons that follow, Plaintiff’ s Motion for Class Certification is
denied.

I. Background

Plaintiff is the former corporate owner of a Super 8 Motel Which Was a franchisee of
Wyndham Hotel Group. (EX. 14 (Purchase and Sale Agreement) to Defs.’ Opp. to Mot. for Class
Cert. [Doc. 63-5] at 1; EX. D to Ex. 7 (Franchise Renewal App.) to Defs.’ Opp. [Doc. # 63-5] at 1.)

Defendants are providers of telecommunications services to customers throughout the
United States. (Ex. 5 (Phillips Decl.) [Doc. # 61-4] g 2.) Defendant AT&T Mobility National
Accounts provides Wireless services to corporate clients, including Wyndham WorldWide
Operations, a subsidiary of Wyndham Hotel Group. (See Defs.’ Opp. at 4; EX. 6 (PoWderly Decl.)

to Defs.’ Opp. [Doc. # 61-10] §§ 2-3.) Through its subsidiary WorldWide Sourcing Solutions, Inc.,

Wyndham provides access to its franchisees to discounted services from partners, including
AT&T. (EX. 8 (Gattuso Decl.) [Doc. # 61-19] 55 2-3, 6.) Defendants argue that Wyndham also
provides a “marketing program designed to communicate how the franchisees can benefit from
the AT&T/Wyndham relationship.” (Defs.’ Opp. at 5.) Defendants say that “[t]hrough this
program, Wyndham authorized AT&T to contact its franchises” and that “[a]mong several other
tools, the marketing program provided for a ‘fax blast’ option to send faXes describing AT&T’s
discounts to the assorted franchisees.” (Id.) Defendants also argue that the “contact information
used to send those faxes came solely from Wyndham’s franchisees” and that that “information was
freely given by Gorss Motels and other franchisees with the expectation that it would be used to
contact them.” (Id.)

Plaintiff alleges that Defendants sent faX advertisements to Plaintiff and a class of other
persons, “including, but not limited to,” an unsolicited advertisement sent “[o]n or about ]anuary
13, 2014.” (Am. Compl. [Doc. # 39] g 11; see EX. A (the Fax) to Pl.’s Mot. for Class Cert. [Doc. #
56-3] .) The faX advertises: “Attention Wyndham Hotel Group owners and hotel employees: Enjoy
your 2014 Wyndham Hotel Group benefits! Visit your AT&T Premier online store at
att.com/Wireless/wyndhamfranchises for your exclusive specials,” going on to list several offers for
new cellular devices and plans. (The Fax.) In small print at the bottom of the Fax, it explains:

All products and services are manufactured and/or provided by AT&T and not
Wyndham WorldWide Corporation (WWC) or its affiliates Neither WWC nor its
affiliates are responsible for the accuracy or completeness of any statements made
in this advertisement, the content of this advertisement (including the text,
representations and illustrations) or any material on a website to which the
advertisement provides a link or reference. Please refer to the applicable brand
specifications for your property prior to purchasing products. This facsimile
contains confidential information intended only for use by Wyndham WorldWide
entities and Wyndham Hotel Group franchisees . . . If you have received this
facsimile by error, please immediately notify us by emailing

2

strategic.sourcing@wyn.com. To opt out from future faxes, email
strategic.sourcing@wyn.com or call this toll-free number: (877) 764-4212.

(Id.) Plaintiff alleges that this fax was successfully transmitted to 3,886 fax numbers (See
Ex. B (Biggerstaff Report) to Pl.’s Mem. [Doc. # 56-4] at 4.)

Plaintiff argues that the fax sent by Defendant violated the Telephone Consumer
Protection Act, as amended by the ]unk Fax Protection Act, because the fax was
“unsolicited” and its opt-out language did not meet statutory and regulatory requirements
(Am. Compl. g 2.)

II. Discussion

A. Rule 23 Class Certif`lcation

Plaintiff seeks certification of the following class:

All persons or entities who were successfully sent a facsimile on or about ]anuary
14, 2014, stating: “Visit your AT&T Partner online store at
att.com/wireless/Wyndhamfranchisees for your exclusive specials such as $50 new
smartphone activation credit, $100 instant rebate on all tablets while supplies last,
16% on qualifying monthly charges,” and “Learn about AT&T’s new Mobile Share
Value Plan!,” and “For a limited time, switch from T-Mobile and receive up to $450
when you trade in your current smartphone!.”

(Pl.’s Mot. for Class Cert. at 2-3.)

a(

A party seeking class certification under Fed. R. Civ. P. 23 must affirmatively demonstrate
. . . compliance with the Rule,’ and a district court may only certify a class if it ‘is Satisfied, after a
rigorous analysis,’ that the requirements of Rule 23 are met.” In re Am. Int’l Grp., Inc. Sec. Litig.,
689 F.3d 229, 237-38 (Zd Cir. 2012) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011)).

The proponent of class certification bears the burden of showing that the proposed class satisfies

Rule 23’s requirements Glatt v. Pox. Searchlight Pictures, 811 F.3d 528, 538 (Zd Cir. 2016).

Although the class action is “an exception to the usual rule that litigation is conducted by and on
behalf of the individual named parties only,” Califano v. Yamasaki, 442 U.S. 682, 700-701 (1979),
some courts have recognized that “class certification is normal” under the TCPA “because the main
questions, such as whether a given fax is an advertisement, are common to all recipients,” Im
Holtzman, C.P.A. v. Turza, 728 F.3d 682, 683 (7th Cir. 2013).

The requirements of both Rule 23(a) and (b) must be met for a class to be certified. Under
Rule 23(a), a class may be certified only if “(1) the class is so numerous that joinder of all members
is impracticable; (2) there are questions of law or fact common to the class; (3) the claims or
defenses of the representative parties are typical of the claims or defenses of the class; and (4) the
representative parties will fairly and adequately protect the interests of the class.” Rule 23 also
incorporates an “implied requirement of ascertainability” of the class Brecher v. Republic of
Argentina, 806 F.3d 22, 24 (2d Cir. 2015) (internal quotation marks omitted). Plaintiff moves for
certification under Rule 23(b)(3), which permits the certification of a class only where “the
questions of law or fact common to class members predominate over any questions affecting only
individual members” and “a class action is superior to other available methods for fairly and
efficiently adjudicating the controversy.” For the reasons that follow, the Court will address only
Rule 23(b)(3)’s predominance requirement and will not reach the other requirements for class
certification

B. Rule 23(b)(3) Predominance

Plaintiff moves for class certification under Rule 23(b)(3), which requires that “questions
of law or fact Common to class members predominate over any questions affecting only individual
members, and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” In making that determination, courts should consider: “(A) the class

4

members’ interests in individually controlling the prosecution or defense of separate actions; (B)
the extent and nature of any litigation concerning the controversy already begun by or against class
members; (C) the desirability or undesirability of concentrating the litigation of the claims in the
particular forum; and (D) the likely difficulties in managing a class action.” Fed. R. Civ. P. 23(b)(3).

Rule 23(b)(3)’s predominance requirement is “far more demanding than Rule 23(a)’s
commonality requirement.” Amchem Products v. Windsor, 521 U.S. 591, 623-24 (1997). Even
“assuming some questions may bc answered with generalized proof, [class certification should be
denied if they] are not more substantial than the questions requiring individualized proof.” Glatt,
811 F.3d 528, 539 (vacating certification of class “because the most important question in this
litigation cannot be answered with generalized proof ’). The “predominance” requirement “tests
whether proposed classes are sufficiently cohesive to warrant adjudication by representation.”
Amchem, 521 U.S. at 623.

The purpose of the predominance requirement is to “ensure[] that the class will be certified
only when it would ‘achieve economies of time, effort, and expense, and promote uniformity of
decision as to persons similarly situated, without sacrificing procedural fairness or bringing about
other undesirable results.”’ Cordes e’v' Co. Fin. Servs., Inc. v. A.G. Edwards 6~ Sons, Inc., 502 F.3d 91,
104 (2d Cir. 2007) (alteration omitted) (quoting Amchem, 521 U.S. at 615). “Therefore the
requirement is satisfied if resolution of some of the legal or factual questions that qualify each class
member’s case as a genuine controversy can be achieved through generalized proof, and if these
particular issues are more substantial than the issues subject only to individualized proof.” Myers,

624 F.3d at 547 (internal citations omitted). The question therefore is whether the five legal

questions identified by Plaintiff as common to all proposed class members1 “predominate” or are
“more substantial” than issues identified by Defendants which would require proof individualized
to each class member.
i. Individual Consent to Receive the Fax

Defendants argue that in this case, the question which will predominate and will drive the
litigation is a question of fact which is not subject to class-wide determination: whether each
member of the class consented to receive the Fax. Defendants contend that only those recipients
who did not consent to receive the Fax have a claim for relief, rendering the question of consent_
a question which cannot be determined on a class-wide basis-the driving question in this
litigation and thereby rendering Plaintiff s proposed class unsuitable for certification.

Plaintiff argues that whether class members consented to receive the Fax is legally
irrelevant, because even consented-to faxes must contain adequate opt-out language, which
Plaintiff alleges that the fax here did not. (Pl.’s Reply at 9-10.) Therefore, Plaintiff explains,

common legal questions regarding the Fax will predominate.

 

1 Plaintiff identifies five common questions: “(1) Whether the Fax constitutes an
‘advertisement’; (2) Whether Defendants meet the definition of ‘sender’ for direct TCPA liability,
meaning a ‘person or entity on whose behalf a facsimile unsolicited advertisement is sent or whose
goods or services are advertised or promoted in the unsolicited advertisement,’ 47 C.F.R. §
64.1200(f)(10); (3) Whether Defendants can rely on prior express permission or invitation
purportedly obtained by WWSS; (4) Whether the opt-out notice complies with FCC requirements;
(5) Whether Defendants’ acts were ‘willful’ or ‘knowing’ under the TCPA and if so whether the
Court should treble the statutory damages.” (Pl.’s Mem. at 14.)

a. The ]unk Fax Prevention Act

Sending an “unsolicited advertisement” to a fax machine is prohibited, with limited
exceptions 47 U.S.C. § 227(b)(1)(C). An “unsolicited advertisement” is one which was
“transmitted to any person without that person’s prior express invitation or permission, in writing
or otherwise.” Id. § 227(a)(5). Unsolicited advertisements may be sent where (1) the sender and
recipient have an “established business relationship,” (2) the sender obtained the recipient’s fax
number through “the voluntary communication of such number, within the context of such
established relationship” or “a directory, advertisement, or site on the lnternet to which the
recipient voluntarily agreed to make available” its fax number for distribution, and (3) the
advertisement contains a notice which meets the statutory and regulatory requirements for opt-
out language. Id. § 227(b)(1)(C).

47 USC § 227(b)(2) also empowers the Federal Communications Commission (FCC) to
“prescribe regulations to implement the requirements” of the provisions regarding unsolicited
advertisements

b. The Solicited Fax Rule and Bais Yaakov

Plaintiffs’ argument is based on 47 C.F.R. § 64.1200(a)(4)(iv), regulations promulgated by
the FCC under the Telephone Consumer Protection Act of 1991 and the ]unk Fax Prevention Act
of 2005. Those FCC regulations require that even a “facsimile advertisement that is sent to a
recipient that has provided prior express invitation or permission to the sender [i.e., a solicited fax]
must include an opt-out notice that complies with” the opt-out language requirements for
unsolicited faxes (the “Solicited Fax Rule”). Therefore, Plaintiffs argue, whether individual class

members consented to receive the Fax is irrelevant, and the success of the class’s claims turns on

common legal questions, like the adequacy of the Fax’s opt-out language and the Defendants’
liability for the Fax’s transmission

Defendants argue that the Solicited Fax Rule should not be applied here because it was
rejected by the D.C. Circuit in Bais Yaakov of Spring Valley v. Federal Communications Comm.,
852 F.3d 1078 (D.C. Cir. 2017), cert. denied, 138 S. Ct. 1043 (2018). In that case, the D.C. Circuit
invalidated the Solicited Fax Rule, finding that “the Act does not require (or give the FCC authority
to require) opt-out notices on solicited fax advertisements” Bais Yaakov, 852 F.3d at 1082. Under
Bais Yaakov, solicited and unsolicited faxes are once again subject to different requirements
regarding the inclusion of opt-out language. The applicability of Bais Yaakov to this case therefore
determines whether the Court would be asked to make individualized, fact-based determinations
regarding each proposed class member’s consent to receive the Fax.

Plaintiffs argue that because it was decided in a different circuit, Bais Yaakov is not binding
over this Court. Defendants respond that Bais Yaakov does control here because the D.C. Circuit
was acting “as the reviewing court under the Hobbs Act,” which grants "exclusive” jurisdiction and
renders that court’s decision “not subject to collateral attack in a district court.” (Dcfs.’ Opp. at 13.)

The Second Circuit recently recognized that

[u]nder the Hobbs Act, the courts of appeals ‘ha[ve] exclusive jurisdiction to enjoin,
set aside, suspend (in whole or in part), or to determine the validity of . . . all final
orders’ of the FCC that are reviewable under 47 U.S.C. § 402(a). 28 U.S.C. § 2342(1).
When agency regulations are challenged in more than one Court of appeals, as they
were in the present case, 28 U.S.C. § 2112 requires that the multidistrict litigation
panel consolidate the petitions and assign them to a single circuit. Challenges to the
2015 Order were assigned to the D.C. Circuit, which thereby became ‘the sole forum
for addressing the validity of the FCC’s’ order.”

King v. Time Wamer Cable, Inc., 894 F.3d 473, 476 n.3 (2d Cir. 2018) (reversing district court’s
grant of partial summary judgment which “relied on an incorrect interpretation of the statute that
was in turn premised on deference to an FCC order that is no longer valid”).

The Fourth and Ninth Circuit Courts of Appeals have also held that decisions which resolve
challenges to FCC regulations that have been consolidated in a single circuit by the Multidistrict
Litigation Panel are binding nationwide See GTE South, Inc. v. Morrison, 199 F.3d 733, 743 (4th
Cir. 1999) (“Pursuant to § 2112(a) the multidistrict litigation panel consolidated the petitions and
assigned the matter by lottery to the Eighth Circuit. See 28 U.S.C. § 2112(a)(3). That circuit is now
the sole forum for addressing challenges to the validity of the FCC’s rules See id. § 2112(a)(5).”);
Peck v. Cingular Wireless, LLC, 535 F.3d 1053, 1057 (9th Cir. 2008) (“The ]udicial Panel on
Multidistrict Litigation consolidated challenges to the [FCC’s] Second Report and Order in the
Eleventh Circuit . . . . [T]he Eleventh Circuit’s decision regarding the validity of the Second Report
and Order is binding outside of the Eleventh Circuit. Such a result is consistent With this and other
Circuits’ application of the Hobbs Act.”).

Courts which have directly considered the impact of Bais Yaakov outside the D.C. Circuit
have generally either found that it is binding nationally or chosen to follow its reasoning and result.
See, e.g., Sandusky Wellness Ctr., LLC v. ASD Specz'alty Healthcare, Inc., 863 F.3d 460, 467 (6th Cir.
2017) (holding that the “argument that the district court would be required to turn a blind eye to
the D.C. Circuit decision invalidating the Solicited Fax Rule, and instead follow the 2015 Order
that relies on an abrogated rule, is without merit”); Raz'tport v. Harbour Capital Corp., 312 P. Supp.
3d 225, 233 (D.N.H. 2018) (“This Court joins those that have concluded that, upon consolidation
in the D.C. Circuit by the Multidistrict Litigation Panel, that court of appeals became the sole

forum for challenging the FCC’s Solicited Fax Rule, That court invalidated the Solicited Fax Rule,

9

and its holding is binding upon this court.”); Gorss Motels, Inc. v. Safemark Systems, LP, 2018 WL
1635645, at *6 (M.D. Fl. April 5, 2018) (citing cases which have followed Bais Yaakov and holding
that, “without determining whether Bais Yaakov is binding in this Circuit, the Court finds the
opinion to be persuasive” and denying motion for class certification because questions of
individual consent predominate over common questions).

In light of the position of the Second Circuit regarding the binding effect of consolidated
appeals of FCC regulations, the text of the statute, the reasoning of the Bais Yaakov decision, and
the position of other courts which have addressed this issue, the Court will similarly join those that
have concluded that they are bound by the holding of Bais Yaakov. Thus, the Solicited Fax Rule
does not control here, and the ]unk Fax Prevention Act therefore imposes different opt-out
language requirements on solicited and unsolicited faxes Before addressing legal questions
common to the proposed class, the Court will therefore have to determine whether each of the
several thousand potential class members consented to receive the Fax.

Defendant has suggested a variety of potential sources of individual consent to receive the
Fax and has submitted evidence in support of those sources, including a wireless customer
agreement which suggests that FaX recipients who were wireless customers of Defendants may
have consented to receive faxes like the one at issue here in their service contract and Wyndham
franchisee agreements and forms In response, Plaintiff has not proffered any viable method of
determining individual consent which does not require individualized, fact-based “mini-trials” for
each potential class member, nor has Plaintiff made any persuasive showing that these mini-trials
would not come to predominate this litigation if a class were certified. See Glatt 811 F.3d at 538
(holding that plaintiff bears burden of showing that predominance requirement is met). Plaintiff

here has not met its burden to demonstrate that the requirements of Rule 23 are met. See Raitport,

10

312 F. Supp. 3d at 234-235 (citing cases “den[ying] class certification in cases involving allegedly
defective opt-out notices and arising under the TCPA” because of question of individualized
consent, and denying class certification for Plaintiffs failure to show that “questions o_f law
common to class members predominate”).

III. Conclusion

For the foregoing reasons, Plaintiff s Motion for Class Certification [Doc. # 56] is DENIED.

(l+;;SC/>\ORDE?<§D /) m /L

'_

Wd Arterton, U.S.D.].

Dated at NeW Haven, Connecticut this 14th day of February 2019.

11

